REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-3 and 6-18 are pending. Claims 1 and 6 are amended. Claims 4-5 and 19 are cancelled. No new subject matter has been added.
Allowable Subject Matter
3.	Claims 1-3 and 6-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to incorporate the limitations previously indicated allowable in the Non-Final Rejection mailed on 6/29/2021: “an outer nosecone operatively connected to the handpiece, the outer nosecone disposed between the inner nosecone and the flow control mechanism, the outer nosecone having an inner chamber, and a first aperture aligned with the control aperture; an outer nosecone distal bore of the outer nosecone; and an inner nosecone interface of the outer nosecone wherein the inner nosecone interface is disposed between the inner chamber and the outer nosecone distal bore”.
Felix (US 20040230169 A1), cited in the Non-Final, teaches a flow control system similar to the current invention (see claim mapping in the Non-Final).  However, Felix does not teach any of the limitations as listed above. As mentioned previously in the Non-Final, it would be unreasonable in Felix for the outer nosecone to have a distal bore as that would conflict with the physical structure of Felix (element (300)). There is no prior art that reads on the claim 1 would be allowable. Claims 2-3 and 6-18 would be allowable for depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.R./ (10/15/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        18 October 2021